Exhibit 10.4

 

CASPIAN SERVICES, INC.

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement, entered this date ____________ by and between
Caspian Services, Inc. a Nevada corporation (the “Company”), and ________
(referred hereinafter as the “Participant”), and jointly referred to as the
Parties or Party.

 

 

1.

GRANT OF STOCK

 

Effective on the date of this Agreement (the “Grant Date”) and subject to the
terms and condition set forth herein, the Company hereby grants to Participant a
total of ________ (<__>) shares of Restricted Stock, said number of shares being
determined at market value on the Grant Date.

 

 

2.

ISSUANCE OF STOCK

 

a) As soon as practicable, the Company shall cause the shares of Restricted
Stock to be issued in the Participant’s name. The Restricted Stock shall be
subject to the restrictions described herein. The Restricted Stock shall bear
appropriate legends with respect to the restrictions described herein. The
Participant agrees that the shares of Restricted Stock shall be deposited with
the Company, or such other custodian or escrow holder as the Company may
appoint, to be held until the vesting and other applicable conditions of this
Restricted Stock Grant are satisfied.

 

b) Subject to the applicable vesting schedule and upon expiration of the
applicable Period of Restriction, a certificate or certificates representing the
shares to which the Period of Restriction has so lapsed shall be delivered to
the Participant by the Company, subject to satisfaction of any tax obligations
the Company may have in connection with such Grant; provided, however, that such
Shares may nevertheless be evidenced on a non-certificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange.

 

 

3.

VESTING

 

a) The interest of the Participant in the Restricted Stock shall vest as
follows: (i) 50% of the Restricted Stock Grant shall vest immediately following
the date of the Grant; (ii) an additional 25% of the Restricted Stock Grant will
vest on the date of the first year anniversary of the Grant; and (iii) the
remaining 25% will vest on the date of the second year anniversary of the Grant.

 

b) Any portion of the Restricted Stock that shall have become vested on the date
of this Restricted Stock Agreement and upon which the Period of Restriction has
lapsed shall be delivered to the Participant promptly following execution of
this Restricted Stock Agreement.

 

c) Any portion of the Restricted Stock that is not vested as of the date of this
Restricted Stock Agreement or/and upon which the Period of Restriction has not
yet elapsed shall be deposited with the Company in accordance with the Section 2
above.

 

 

4.

RESTRICTIONS

 

(a) No portion of the Restricted Stock or rights granted hereunder may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by the
Participant or his successor or trustee until such portion of the Restricted
Stock becomes vested in accordance with Section 3 of this Agreement and before
Six-Month Holding Period described below has elapsed (the “Period of
Restriction”).

 

(b) Required Six-Month Holding Period. No portion of the Restricted Stock,
whether vested or not, may be sold prior to six months from the date of such
portion becomes vested or prior to six months from the date of this Restricted
Stock Agreement, whichever occurs later.

 

--------------------------------------------------------------------------------

(c) Except for termination for “Cause” or when the Participant resigns, with the
exception of Voluntary or Involuntary Termination as described in the Employment
Agreement, all outstanding Restricted Stock granted under this Restricted Stock
Agreement shall continue to vest in accordance with the vesting schedule during
the twelve (12) month period following the Participant’s date of termination.

 

d) For the avoidance of doubts and unless otherwise determined in accordance
with Employment Agreement for purpose of this Section 4 “Cause” shall mean:

 

(1) the Participant’s material fraud, malfeasance, gross negligence, or wilfull
misconduct with respect to business affairs of the Company that is directly or
materially harmful to the business or reputation of the Company or any
subsidiary of the Company, or

 

(2) the Participant’s conviction of or failure to contest prosecution for a
felony or a crime involving moral turpitude.

 

 

5.

PARTICIPANT SHAREHOLDER RIGHTS

 

During the Restriction Period, the Participant shall have all the rights of a
shareholder with respect to the Restricted Stock except the right to transfer
the Restricted Stock, as set forth in Section 4 of this Agreement. Accordingly,
the Participant shall have the right to vote the Restricted Stock and to receive
any cash dividends paid to or made with respect to the Restricted Stock,
provided, however, that dividends paid, if any, with respect to that Restricted
Stock which has not vested at the time of the dividend payment shall be held in
the custody of the Company and shall be subject to the same restrictions that
apply to the corresponding Restricted Stock.

 

 

6.

CHANGES IN STOCK

 

(a) In the event of any stock dividend, stock split, capital reorganization or
reclassification of the Stock of the Company, the Participant in his capacity as
owner of the unvested shares of Restricted Stock which have been awarded to him
(the “Prior Stock”) shall be entitled to as many new or additional or different
shares, securities or assets, equal to the amount of new or additional or
different shares, securities or assets, as if the Prior Stock had been fully
vested Stock, such new or additional or different shares, securities, assets
shall thereupon be considered to be unvested Restricted Stock and shall be
subject to all of the conditions and restrictions which were applicable to the
Prior Stock pursuant to this Agreement.

 

 

7.

TAXES

 

a) The Participant shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Restricted Stock hereunder.
The Participant on its sole discretion may elect to satisfy such withholding tax
obligation by having the Company retrain Restricted Stock having a fair market
value equal to the Company’s minimum withholding obligation.

 

b) Regardless of any action the Company takes with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Executive Participant acknowledges that the ultimate liability for all such
taxes is and remains the Participant’s responsibility (or that of the his or her
beneficiary), and that the Company does not: (i) make any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock, including the grant or vesting thereof, the
subsequent sale of Shares and the receipt of any dividends; or (ii) commit to
structure the terms of the Restricted Stock or any aspect of the Restricted
Stock to reduce or eliminate the Participant’s (or his or her beneficiary’s)
liability for such tax.

 

 

8.

MISCELLANEOUS

 

(a) The Company shall not be required (i) to transfer on its books any shares of
Restricted Stock which shall have been sold or transferred in violation of any
of the provisions set forth in this Agreement, or (ii) to treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.

 

--------------------------------------------------------------------------------

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Participant at his
address then on file with the Company.

 

(d) This Agreement shall not be construed so as to grant the Participant any
right to remain in the employ of the Company or any of its Subsidiaries.

 

(e) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof.

 

(f) This Agreement shall be constructed in accordance with the laws of the State
of Nevada without regard to the principles of conflict of laws.

 

 

9. SIGNATURES

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the date first written above.

 

ON BEHALF OF THE CASPIAN SERVICES, INC. SIGNED BY:

 

NAME:

_____________________

 

TITLE:

_____________________

 

SIGNATURE:

_____________________ DATE SIGNED: _________________

 

 

 

PARTICIPANT:

 

SIGNATURE:

_____________________ DATE SIGNED: _________________

 

 

PRINT NAME:

____________________________

 

 

 

 

 